DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,972,995. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite the same features/functions claimed in the patented claims but from a different perspective. For example, comparing present claim 1 to the patented claim 1, the registrar system of the present invention is recited to perform the “receiving” a first message at a first registrar entity, whereas the patented claim is recited to perform the “sending” a first message by a first application of the device. Every function in the present claim 1 is recited from the opposite perspective from those functions recited in the patented claim 1. Thus, the difference is not in what is being claimed, but rather in from which viewpoint it is recited. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented claim to be performed from the opposite end of the communication connection in order to carry out the obvious functions already implied in the patented claim. The same analysis applies to the rest of the claims. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,667,229. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims omits the limitation present in the patented claims “a second list of one or more identifiers of one or more services that are pending for the first registrar entity to grant access granted for the first application”, which still allows the device and method to operate in the same way with the exception of the omitted detail. The operation of the device and the method recited in the present claims is fundamentally the same as the patented claims because the receiving of the second message functions in the same manner either with or without the inclusion of the second list of identifiers. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement the device and method of the patented claims by simply omitting the second part (the second list) of the second message without changing the operation of the claim in a fundamental manner. The present claims are further different from the patented claims in that the present claims recite the same features/functions claimed in the patented claims but from a different perspective. The obviousness of this difference is established above in the paragraph 3. Essentially, the same reasoning as above applies here. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear whether an apparatus is being claimed or a method is being claimed. “A registrar system” may be referring to an apparatus, but what it comprises are method steps. A clarification is required. Further, it is not clear what is meant by “a registrar system” – the specification does not use that specific expression. At lines 3-5, it is not clear whether “the service layer providing service capabilities…” actually mean that the service layer has the ability to provide service capabilities, because it seems that the service layer constantly “providing” service capabilities may not be what is intended here. At lines 6-8 and lines 11-14, it is not clear whether both of the “sending” steps are performed by the first registrar entity, or something else?
Regarding claim 8 and 15, some of the same questions as above are raised. A clarification is required. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Starsinic PG Pub., the Wu PG Pub., the Wang et al. PG Pub., the Yang PG Pub., and the Foti PG Pub., are cited for further references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIN JUNG/Primary Examiner, Art Unit 2472